Citation Nr: 9910440	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  97-17 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease secondary to use of tobacco-based products.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military from July 
1952 to July 1956.

In April 1997, the Department of Veterans Affairs (VA) 
Medical and Regional Office Center (RO) in Togus, Maine, 
denied the veteran's claim for service connection for chronic 
obstructive pulmonary disease (COPD), claimed as secondary to 
use of tobacco-based products ("smoking") during service.  
He timely appealed the RO's decision to the Board of 
Veterans' Appeals (Board).


REMAND

The veteran alleges that he began to smoke cigarettes and a 
pipe while on active duty in the military and that he 
continued to do so (on a daily basis) after he was discharged 
from the military, which eventually led to the development of 
COPD.  He denies that he even had an inclination to smoke 
prior to service, and his sister and brother submitted 
statements on his behalf in support of his allegations.

The medical and other records concerning the veteran's 
service in the military do not contain any entries indicating 
that he was a smoker, or that he had complaints or received 
treatment for COPD or related respiratory impairment.  
Doctors in service noted a history of "whooping cough" as a 
child, but indicated the veteran recovered from the condition 
without any complications or residuals.  COPD also was not 
diagnosed or otherwise noted within one year after the 
veteran's discharge from service in July 1956, or for many 
years thereafter.

A private doctor who examined the veteran in November 1986 
indicated that he probably had early COPD and, as a result, 
encouraged him to stop smoking.  There have been additional 
diagnoses during the years since confirming that he has COPD, 
including when seen for treatment in October 1993 and 
September 1994, and those records also note a history of 
smoking several cigarettes per day, with a recommendation 
that he stop.  However, none of those doctors linked the COPD 
to a chemical addiction to tobacco-based products (nicotine, 
etc.) that the veteran acquired while on active duty in the 
military, as opposed to, for example, an addiction he may 
have acquired during the years since his discharge from 
service.  Although the veteran, and his sister and brother 
who submitted statements on his behalf, allege that he 
started smoking in service-even if ultimately shown to be 
true-is not, in turn, tantamount to concluding that:  a) he 
became chemically addicted to nicotine while in the military, 
and b) such addiction is the proximate cause for him later 
developing COPD.  See VAOPGCPREC 19-97 (May 13, 1997), citing 
38 C.F.R. § 3.310(a).  For service connection to be warranted 
in his appeal, there must be medical evidence, and not just 
allegations, showing that such is, in fact, the case.  See 
Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Neither he 
nor his sister or brother has the medical expertise or 
training to diagnose a medical condition such as nicotine 
dependence or, equally significant, to indicate that it 
originated in service and link it to the later development of 
COPD.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Merely because the doctors who saw the veteran in 
consultation during more recent years diagnosed COPD and 
recorded a history of smoking (with no indication of when it 
started or when and if he actually became chemically addicted 
to nicotine as a result of it during service) is not 
sufficient to satisfy the two evidentiary requirements 
alluded to above.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (where it was held that evidence which is simply 
information recorded by a medical examiner, unenhanced by 
additional medical comment by that examiner, does not 
constitute "competent medical evidence" satisfying the 
Grottveit requirement).  

However, in light of the veteran's contentions, and the 
medical and lay evidence submitted in support of the claim, 
the Board finds that it would be helpful to have the veteran 
to undergo VA examination and to obtain a medical opinion as 
to the etiology of any current respiratory/pulmonary 
disorder.   See Epps v. Gober, 126 F.3d 1464, 1468 (1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Goss v. Brown, 
9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 
563, 569 (1993).



Accordingly, the claim is hereby REMANDED to the RO for the 
following development:

1.  The RO should schedule the veteran 
for a VA pulmonary evaluation to obtain a 
medical opinion concerning the nature and 
etiology of his COPD.  The entire claims 
folder, containing all evidence pertinent 
to his appeal, and a complete copy of 
this REMAND, must be provided to, and be 
reviewed by, the examiner.

After examining the veteran (to include 
all appropriate tests and studies) and a 
comprehensive review of his claims file, 
the examiner should offer a written 
opinion addressing the following:  a) the 
nature and extent of all current 
pulmonary/respiratory conditions-
COPD/emphysema, bronchitis, asthma, etc.; 
b) whether it is at least as likely as 
not that any currently diagnosed 
condition is the result of the veteran's 
smoking; and, if so 3) whether it is at 
least as likely as not that the veteran 
became chemically addicted to nicotine in 
service.  The examiner must provide the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
citing, where necessary, to specific 
evidence in the record, in a typewritten 
report.

2.  The RO should review the examination 
report for compliance with the directives 
of this REMAND.  If deficient in any 
manner, it should be returned, along with 
the claims file, for immediate corrective 
action.

3.  Upon completion of the above 
development, and after undertaking and 
completing any additional development 
deemed warranted by the record, the RO 
should readjudicate the veteran's claim 
for service connection for COPD-to 
include specific discussion of whether:  
a) he began to smoke cigarettes and/or a 
pipe during service and became chemically 
addicted to nicotine or tobacco-based 
products while in service; and, if so b) 
whether such addiction caused his COPD.  
The RO must provide adequate reasons and 
bases for its decision, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that were noted in this REMAND.

4.  If the benefits sought by the veteran 
are not granted to his satisfaction, he 
and his representative must be furnished 
a supplemental statement of the case 
(SSOC) and given an opportunity to submit 
written or other argument in response 
thereto, before the case is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to further develop the 
evidence.  It is not the Board's intent to imply whether the 
benefits requested should be granted or denied.  The veteran 
need take no action until otherwise notified, but he and/or 
his representative may furnish additional evidence and 
argument while the case is in remand status.  See Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









